Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, & 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallmes 9,383,177 in view of Boretto 8,920,268 (newly cited).
	Kallmes shows an arrow, which includes a shaft which includes a hollow fluid path; a nock which includes a fluid intake 32 and exhaust 38a, with internal deflectors 80; and a tip with an intake inlet 24. 
It appears that the diameter of the nock is about the same as the diameter of the shaft. Boretto shows that an arrow may include a shaft 102 with a nock 108 of a greater diameter than the shaft (figure 4); this allows a smaller lighter shaft to be used, while the arrow can be fired from a conventional bow. This nock of greater diameter than the shaft would be an obvious addition to the arrow shown by Kallmes.

s 1, 3-6, 8, 9, & 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iezzi 3,617,060 in view of Boretto 8,920,268 (newly cited).
	lezzi shows an arrow, which includes a shaft which includes a hollow fluid path; the shaft includes rings of apertures 14 which may act as intake and/or exhaust outlets; the nock 22 includes intake and/or exhaust outlets 25; the tip 28 includes intake and/or exhaust outlets 50. With regard to claim 15, intake 50 appears to have a height greater than wall 12. 
	It appears that the diameter of the nock is about the same as the diameter of the shaft. Boretto shows that an arrow may include a shaft 102 with a nock 108 of a greater diameter than the shaft (figure 4); this allows a smaller lighter shaft to be used, while the arrow can be fired from a conventional bow. This nock of greater diameter than the shaft would be an obvious addition to the arrow shown by Iezzi.
	*   *   *   *   *   *

Claim 13 is allowed.
A NACA duct is understood to be an air inlet recessed into a contoured aerodynamic surface, which has a ramp and curved walls, without any protrusion or scoop which extends above the surface. We are not aware of any Prior Art arrow which includes a shaft with an internal cavity; a nock; an air intake inlet in communication with the cavity; and an exhaust outlet in communication with the cavity, in which the intake inlet would meet the definition of a NACA duct.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.


PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711